Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 14 of October 2021.
Claims 1, 3-5, 11, 13-15, 19, and 20 have been amended.
Claims 1-20 are currently pending and are rejected as described below.

Response to Amendment/Argument

35 USC § 101—Software per Se
With respect to the previous rejection of claims under 35 U.S.C. 101 Software per Se, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of amended claim language.

35 USC § 101
Applicant asserts that as is discussed throughout the specification, the synthetic ride requests are a valuable asset used for fleet planning, infrastructure development, and the like.  This goes beyond abstract mathematical concepts, and far more than generic computer components are used to implement the claimed invention. Specifically, machine learning algorithms are used to generate synthetic ride requests which are then compared to real ride requests as feedback. The 

35 USC § 103
Applicant asserts that neither Yu nor Rossi disclose, teach, or fairly suggest either generating synthetic ride requests that are provided with learned source and destination embeddings using an encoder/decoder system that is trained on actual map images and point-of-interest vector data or comparing these synthetic ride requests to real ride requests using a discriminator utilizing multi-layer perceptron steps (which are machine learning steps) and a conditional temporal vector.  Examiner respectfully disagrees. The approach of the present disclosure requires minimal prior knowledge of POIs to generate synthetic geolocations [6].  Further, [17] of the specification discloses “generative approach is used to learn Q(-) [the joint probability density of source and destinations] at different t, in order to generate ride-requests including new source and destination locations".  This indicates it learns the joint probability for new source and destinations locations from a different time t, and this time t must be prior to learning of the probability in order to learn it which equates to historical data in order to produce synthetic data.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a 
	With respect to 2A Prong 1, claim 20 recites “learning the spatial-temporal distribution of a plurality of real ride-requests; generating one or more synthetic source and destination ride-request geolocations that retain a statistical distribution of the plurality of real ride-requests; wherein the one or more synthetic source and destination ride-request geolocations are generated by inputting a conditional temporal vector and a noise vector to a generator of…, wherein the generator performs multi-layer perceptron steps to generate the one or more synthetic source and destination ride-request geolocations; determining a real or fake output feedback utilizing a discriminator…that also performs multi-layer perceptron steps using the one or more synthetic source and destination ride-request geolocations, an array of input ride requests, and the conditional temporal vector”.  Claims 1 and 11 recite similar limitations as Claim 20 and as disclosed, therefore recites an abstract idea.
More specifically, claims 1-20 are directed to “Mathematical Concepts”, specifically “mathematical calculations” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-10 and 12-19 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 11, and 20 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into 
In particular, the independent claims 1, 11, and 20 recite additional elements “a memory” storing instructions executed by “a processor” for providing “a generative adversarial network” operable for. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
	With respect to step 2B, claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements “a memory” storing instructions executed by “a processor” for providing “a generative adversarial network” operable for. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers In another exemplary embodiment, the present disclosure provides a non-transitory computer-readable medium for generating realistic synthetic ride-requests associated with a mobility or transportation service stored in a memory and executed by a processor to perform the steps including: using a generative adversarial network, learning the spatial-temporal distribution of a plurality of real ride-requests; and, using the generative adversarial network and based on the learning step, generating one or more synthetic source and destination ride-request geolocations that retain a statistical distribution of the plurality of real ride-requests. The techniques of this disclosure may be implemented in a wide variety of devices or apparatuses, including an integrated circuit (IC) or a set of ICs (e.g., a chip set). Various components, modules, or units are described in this disclosure to emphasize functional aspects of devices configured to perform the disclosed techniques, but do not necessarily require realization by different hardware units”. 
As a result, claims 1, 11, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1, 11, and 20 do not recite any additional elements beyond the abstract idea.
Claims 2-10 and 12-19 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 8-14, and 18-19 are rejected under 35 U.S.C. 103 as being obvious by the combination of NPL “Extracting and Predicting Taxi Hotspots in Spatiotemporal Dimensions Using Conditional Generative Adversarial Neural Networks” to Yu et al. (hereinafter referred to as “Yu”) in view of NPL “Modelling Taxi Drivers’ Behaviour for the Next Destination Prediction” to Rossi et al. (hereinafter referred to as “Rossi”).

(A)	As per Claims 1 and 11: 
Yu discloses the following:
 	utilizing a generative adversarial network, learning the spatial-temporal distribution of a plurality of real ride-requests; (Yu Page 3681 Col. 1 an adversarial architecture, namely the conditional generative adversarial network with long short-term memory structure (LSTM-CGAN), is modelled to capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets collected in urban area in Beijing, China).
	utilizing the generative adversarial network and based on the learned spatial- temporal distribution of the plurality of real ride-requests, generating one or more synthetic source …ride-request geolocations; (Yu Page 3687 Cols. 1-2 the proposed LSTM-CGAN model for taxi hotspots prediction was trained based on data collected from Nov. 2nd to Nov. 12th, and was validated using data collected in Nov. 13th.  Fig. 10 presented the distribution of predicted hotspot sections and corresponding taxi pickups from 12:00 to 12:40, Nov. 13th. In the up-bound  
	wherein the one or more synthetic source and destination ride-request geolocations are generated by inputting a conditional temporal vector and a noise vector to a generator of the generative adversarial network, wherein the generator performs multi-layer perceptron steps to generate the one or more synthetic source and destination ride-request geolocations; (Yu Page 3682 the conditional structure applied in the proposed LSTM-CGAN model is illustrated in Fig. 1.As Fig. 1 shows, generator G builds a mapping function from a prior noise distribution pz and the conditional information y to a data space, termed as G(z|y).  Furthermore, considering the temporal dependencies of taxi hotspots, two LSTM neural networks are utilized in the G and D, respectively. LSTM neural network (i.e. multi-layer perceptron steps), introduced as a special architecture [38], is benefit for dealing with long-term memory in temporal issues [25], [29]. A LSTM cell maps the input vector sequence {x, yx} to an output vector sequence ht by T0 iterations).
	determining a real or fake output feedback utilizing a discriminator of the generative adversarial network that also performs multi-layer perceptron steps using the one or more synthetic source and destination ride-request geolocations, an array of input ride requests, and the conditional temporal vector; (Yu Page 3682 the generator G captures the data distribution, and the discriminator D estimates the probability that a sample come from the true data (i.e. real output)  rather than generative network G (i.e. fake data). Different from previous attempts, such as the convolutional neural network (CNN) models and the recurrent neural network (RNN) models, the generative adversarial architecture in GAN is benefit in following aspectsAt 
	Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups by mapping function from a prior noise distribution and the conditional information to a data space, where the generative adversarial architecture in GAN is benefit in following aspects it doesn’t expressly disclose a drop-off location, however Rossi teaches: 
	…and destination…; (Rossi Page 2981 Col. 2 let u be a taxi driver. A taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating pick-up and drop-off spatio-temporal points, describing the last k/2 taxi rides of driver u).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s LSTM neural network (i.e. multi-layer perceptron steps), introduced as a special architecture [38], is benefit for dealing with long-term memory in temporal issues [25], [29]. A LSTM cell maps the input vector sequence {x, yx} to an output vector sequence ht by T0 iterations and have a taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating pick-up and drop-off spatio-temporal points of Rossi as both are analogous art which teach solutions to have the output D(x|yx) from discriminator D scales the probability that input data x comes from true data rather than G. Both G and D are trained simultaneously. The parameters in generator G are adjusted to fool the D, while the parameters in D are estimated to 

(B)	As per Claims 2 and 12: 
Yu discloses the following:
	wherein the one or more synthetic source…ride-request geolocations retain a statistical distribution of the plurality of real ride- requests; (Yu Page 3687 Col. 2 more specifically, the false negative rate ranged from 39.8% to 41.9%; the false positive rate ranged from 0.53% to 0.54%; and the section consistency rate ranged from 74.2% to 75.3%. It was found that the prediction performance was improved as the number of LSTM layers increasing from 2 to 4 for both the generator G and the discriminator D, and ran back slightly as the number of LSTM layers increasing up to 8).
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose a drop-off location, however Rossi teaches: 
…and destination…; (Rossi Page 2981 Col. 2 let u be a taxi driver. A taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating pick-up and drop-off spatio-temporal points, describing the last k/2 taxi rides of driver u).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and  have a taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating 

(C)	As per Claims 3 and 13: 
Yu discloses the following:
	conditioning the generative adversarial network on temporal variables using the conditional temporal vector to jointly generate source…embeddings; (Yu Pages 3682 3689 the network-wide taxi hotspot extraction and prediction framework is developed by integrating a density based spatiotemporal clustering algorithm with noise (DBSTCAN) and a conditional generative adversarial network with long short-term memory structure (LSTM-CGAN). The DBSTCAN algorithm was applied to capture the spatiotemporal correlation of taxi pickups by applying the spatiotemporal distance (i.e. conditional temporal vector).  The LSTM-CGAN was proposed for predicting the time-varying taxi hotspot sections. The predictive performance of the model with different model layouts, i.e., different numbers of LSTM layers in G and D, were compared using the validation dataset).Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose a drop-off location, however Rossi teaches: 
…and destination…; (Rossi Page 2981 Col. 2 let u be a taxi driver. A taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating pick-up and drop-off spatio-temporal points, describing the last k/2 taxi rides of driver u).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s capture the spatiotemporal distribution of taxi hotspots using the 

(D)	As per Claims 4 and 14: 
Yu discloses the following:
	further comprising utilizing the noise vector to jointly generate the source…embeddings; (Yu Page 3682 Col. 2 the conditional structure applied in the proposed LSTM-CGAN model is illustrated in Fig. 1. As Fig. 1 shows, generator G builds a mapping function from a prior noise distribution pz and the conditional information y to a data space, termed as G(z|y). At the same time, the output D(x|yx) from discriminator D scales the probability that input data x comes from true data rather than G. Both G and D are trained simultaneously).
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose a drop-off location, however Rossi teaches: 
	…and destination…; (Rossi Page 2981 Col. 2 let u be a taxi driver. A taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating pick-up and drop-off spatio-temporal points, describing the last k/2 taxi rides of driver u).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets 

(E)	As per Claims 8 and 18: 
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose, normalizing the synthetic drop-off and pick-up geolocations into location coordinates, however Rossi teaches: 
	further comprising normalizing the one or more synthetic source and destination ride-request geolocations to location coordinates; (Rossi Page 2982 Col. 1 in the following, we describe a Recurrent Neural Network (RNN) architecture aimed at modeling the behavior of each taxi driver during a sequence of pick-up and drop-off points, in order to predict the coordinates of the next drop-off point). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and have a Recurrent Neural Network (RNN) architecture aimed at modeling the behavior of each taxi driver during a sequence of pick-up and drop-off points of Rossi as both are analogous art which teach solutions to urban traffic management using advance machine learning models as taught in Yu Pages 3681, 3687 and predict the coordinates of the next drop-off point as taught in Rossi Page 2982.

NOTE: Examiner notes that claim 18 contains both claims 8 and 9 and is therefore taught by claims 8 and 9.
  
(F)	As per Claims 9 and 18: 
Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose, assigning POI to the coordinates during the training/learning process, however Rossi teaches: 
	further comprising assigning points-of-interest to the location coordinates during the learning step; (Rossi Page 2984 Col. 2 first, we define a set of location clusters C with m=|C| , calculated with a clustering algorithm, i.e., K-means, on the destinations of all the training trajectories. Each point of the trajectory is consequently assigned to the closest centroid ci . In this way, the trajectory Tu is translated into a new mapped cluster trace CTu=c1,c2,…,ck , where ci is the hash of the closest cluster to the point. Since we are working with latitude and longitude values, we use the haversine distance to compute the distance between two points, p1 and p2: where R is the earth radius and (λi,ϕi),i=1,2 are the longitude and the latitude of pi , respectively. We model each location with an embedding layer in order to capture all the factors that influence the human mobility, such as time, day and the semantic characterization of each place. In addition, we represent each location as a single word and we apply Word2Vec on the resulting sequences, which allows us to obtain a dense representation based on the co-occurrence of both the origin and the destination. Then, based on a recurrent module, we collect all the sequential information we can derive from the past visited locations).  


(J)	As per Claims 10 and 19: 
Yu discloses the following:
	wherein the generative adversarial network comprises the generator that produces synthetic samples from a noise source to mimic real world data and the discriminator that differentiates synthetic ride request data from real world ride request data
Claims 5-7, 15-17, and 20 are rejected under 35 U.S.C. 103 as being obvious by the combination of NPL “Extracting and Predicting Taxi Hotspots in Spatiotemporal Dimensions Using Conditional Generative Adversarial Neural Networks” to Yu et al. (hereinafter referred to as “Yu”) in view of NPL “Modelling Taxi Drivers’ Behaviour for the Next Destination Prediction” to Rossi et al. (hereinafter referred to as “Rossi”).

(A)	As per Claims 5 and 15: 
Although Yu in view of Rossi teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose the use of neural networks to generate a low-dimensional dense representation with embeddings of the ride-request, however Rossi additionally teaches: 
	utilizing a neural network of an encoder and a decoder associated with the generative adversarial network, mapping spatial information…to a low-dimensional dense representation, with source and destination ride-request geolocations represented by respective embeddings instead of latitude and longitude prior to decoding and latitude and longitude after decoding; (Rossi Pages 2984-2985 we model each location with an embedding layer in order to capture all the factors that influence the human mobility, such as time, day and the semantic characterization of each place. In addition, we represent each location as a single word and we apply Word2Vec [42] on the resulting sequences, which allows us to obtain a dense representation based on the co-occurrence of both the origin and the destination. Then, based on a recurrent module, we collect all the sequential information we can derive from the past visited locations. For this task, we employ an LSTM architecture as the basic recurrent unit, because of its effectiveness in modeling human mobility [28]. Following the idea proposed in [30], we also 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu in view of Rossi’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and model each location with an embedding layer in order to capture all the factors that influence the human mobility while representing each location as a single word and applying Word2Vec on the resulting sequences, obtaining a dense representation based on the co-occurrence of both the origin and the destination of Rossi as both are analogous art which teach solutions to urban traffic management using advance machine learning models as taught in Yu Pages 3681, 3687 in view of Rossi and have a prediction module composed by a softmax layer, followed by a linear layer, is designed to estimate the latitude and the longitude values of the next taxi destination as additionally taught in Rossi Page 2984.
Although Yu in view of Rossi teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups with the use of neural networks to generate a low-dimensional dense representation with embeddings of the ride-request, it doesn’t expressly disclose that images come from maps however Rinckes additionally teaches: 
	…from map images…; (Rinckes Col. 11 Lines 10-24  the client 530 can implement a mapping application 532 that allows a user to interact with the geographic information system 500. For instance, the mapping application 532 can allow a user to request maps or other geographic 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu in view of Rossi’s capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and model each location with an embedding layer in order to capture all the factors that influence the human mobility while representing each location as a single word applying Word2Vec on the resulting sequences, obtaining a dense representation based on the co-occurrence of both the origin and the destination and implement a mapping application 532 that allows a user to interact with the geographic information system 500 of Rinckes as both are analogous art which teach solutions to urban traffic management using advance machine learning models as taught in Yu Pages 3681, 3687 in view of Rossi and have the mapping application 532 allow a user to request maps or other geographic imagery, request travel directions, navigate geographic imagery, perform data searches and/or perform other functions taught in Rinckes Col. 11 Lines 10-24  .

(B)	As per Claims 6 and 16: 
Although Yu in view of Rossi and in further view of Rinckes teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose, capturing semantics of the pick-up and drop-off surrounding areas by processing a POI vector, however Rossi additionally teaches: 
wherein semantics of location surroundings are captured in the source and destination ride-request geolocations by processing a point-of-interest -20-Attorney Docket No.: P2849US00PATENTvector; (Rossi Page 2981 Col. 1 we 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu in view of Rossi and in further view of Rinckes’ capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and propose a Long-Short-Term-Memory network, equipped with a self-attention module, to improve the prediction performance of the coordinates of the next drop-off point for a taxi of Rossi as both are analogous art which teach solutions to urban traffic management using advance machine learning models as taught in Yu Pages 3681, 3687 in view of Rossi and in further view of Rinckes and build a semantic representation based on LBSN data, coming from Foursquare as additionally taught in Rossi Page 2981.

(C)	As per Claims 7 and 17: 
Although Yu in view of Rossi and in further view of Rinckes teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose, location categories of the POI vector, however Rossi additionally teaches: 
	wherein the point-of-interest vector comprises a distribution of location categories resulting in a quantifiable location representation; (Rossi Page 2983 Col. 2 every LBSN has its own hierarchy of categories, which is used to characterize each location and activity (e.g., restaurant or shops) in the database. Thus, each POI is associated with a hierarchical path, which semantically describes the type of location/activity. For example, for the activity Chinese Restaurant, the path Food → Asian Restaurant → Chinese Restaurant is established. This path is much more informative than just the target POI name, as it provides feature combinations following the structure and the node proximity information. For each POI we consider only the macro-category and, in particular, Foursquare provides ten different macro-categories, namely Arts and Entertainment, College and University, Event, Food, Nightlife Spot, Outdoors and Recreation, Professional and Other Places, Residence, Shop and Service, Travel and Transport). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu in view of Rossi and in further view of Rinckes’ capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets and where every LBSN has its own hierarchy of categories, which is used to characterize each location and activity of Rossi as both are analogous art which teach solutions to urban traffic management using advance machine learning models as taught in Yu Pages 3681, 3687 in view of Rossi and in further view of Rinckes and where the activity provides feature combinations following the structure and the node proximity information as additionally taught in Rossi Page 2983.

(D)	As per Claim 20: 
	learning the spatial-temporal distribution of a plurality of real ride-requests; (Yu Page 3681 Col. 1 an adversarial architecture, namely the conditional generative adversarial network with long short-term memory structure (LSTM-CGAN), is modelled to capture the spatiotemporal distribution of taxi hotspots using the clustering results and corresponding information validated by the taxi-based multi-source datasets collected in urban area in Beijing, China).
	generating one or more synthetic source…ride-request geolocations that retain a statistical distribution of the plurality of real ride-requests; (Yu Page 3687 Cols. 1-2 the proposed LSTM-CGAN model for taxi hotspots prediction was trained based on data collected from Nov. 2nd to Nov. 12th, and was validated using data collected in Nov. 13th.  Fig. 10 presented the distribution of predicted hotspot sections and corresponding taxi pickups from 12:00 to 12:40, Nov. 13th. In the up-bound graphs of Fig. 10, four colors are used to differentiate different prediction results. More specifically, the orange and blue segments are correctly predicted non-hotspots and hotspots, respectively). 
	wherein the one or more synthetic source and destination ride-request geolocations are generated by inputting a conditional temporal vector and a noise vector to a generator of…, wherein the generator performs multi-layer perceptron steps to generate the one or more synthetic source and destination ride-request geolocations; (Yu Page 3682 the conditional structure applied in the proposed LSTM-CGAN model is illustrated in Fig. 1.As Fig. 1 shows, generator G builds a mapping function from a prior noise distribution pz and the conditional information y to a data space, termed as G(z|y).  Furthermore, considering the temporal dependencies of taxi hotspots, two LSTM neural networks are utilized in the G and D, respectively. 
	determining a real or fake output feedback utilizing a discriminator…that also performs multi-layer perceptron steps using the one or more synthetic source and destination ride-request geolocations, an array of input ride requests, and the conditional temporal vector; (Yu Page 3682 the generator G captures the data distribution, and the discriminator D estimates the probability that a sample come from the true data (i.e. real output)  rather than generative network G (i.e. fake data). Different from previous attempts, such as the convolutional neural network (CNN) models and the recurrent neural network (RNN) models, the generative adversarial architecture in GAN is benefit in following aspects. At the same time, the output D(x|yx) from discriminator D scales the probability that input data x comes from true data rather than G. Both G and D are trained simultaneously. The parameters in generator G are adjusted to fool the D, while the parameters in D are estimated to maximize the capability of identifying both the true data and samples output from G. In other words, generator G and discriminator D play a two-player min-max game, where G is updated to maximize the similarity between random samples and true data).
	Although Yu teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups by mapping function from a prior noise distribution and the conditional information to a data space, where the generative adversarial architecture in GAN is benefit in following aspects it doesn’t expressly disclose a drop-off location, however Rossi teaches: 
	…and destination…; (Rossi Page 2981 Col. 2 let u be a taxi driver. A taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating pick-up and drop-off spatio-temporal points, describing the last k/2 taxi rides of driver u).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu’s LSTM neural network (i.e. multi-layer perceptron steps), introduced as a special architecture [38], is benefit for dealing with long-term memory in temporal issues [25], [29]. A LSTM cell maps the input vector sequence {x, yx} to an output vector sequence ht by T0 iterations and have a taxi trajectory Tu=p1,p2,…,pk is a time-ordered sequence composed by alternating pick-up and drop-off spatio-temporal points of Rossi as both are analogous art which teach solutions to have the output D(x|yx) from discriminator D scales the probability that input data x comes from true data rather than G. Both G and D are trained simultaneously. The parameters in generator G are adjusted to fool the D, while the parameters in D are estimated to maximize the capability of identifying both the true data and samples output from Gas taught in Yu Pages 3681, 3687 and include the drop-off location in its modelling as taught in Rossi Page 2981.
Although Yu in view of Rossi teaches generative adversarial network with long short-term memory structure to predict hotspot sections and corresponding taxi pickups, it doesn’t expressly disclose, memory storing instructions executed by a processor, however Rinckes teaches: 
	a memory storing instructions executed by a processor for providing a generative adversarial network operable for: (Rinckes Col. 10 Lines 24-28 the memory can store computer-readable instructions that when executed cause the one or more processors to perform operations.
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Yu in view of Rossi’s capture the spatiotemporal distribution of taxi 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        1/10/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623